  Case 3:20-cv-00778-JPG Document 21 Filed 07/27/21 Page 1 of 1 Page ID #39




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ILLINOIS

ANGELA POPE,                                   )
                                               )
Plaintiff,                                     )
                                               )
        v.                                     )           No.     20-cv-778 JPG
                                               )
                                               )
USA,                                           )
                                               )
Defendant.                                     )


                               MEMORANDUM AND ORDER


        This matter comes before the Court on the stipulation of dismissal (doc. 20). Pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii) a plaintiff may dismiss an action without a court

order pursuant to a stipulation signed by all parties. The parties have presented a signed

stipulation of dismissal. Pursuant to the parties’ stipulation, this case is DISMISSED with

prejudice and the Court DIRECTS the Clerk of Court to close this case.


DATED: July 27, 2021


                                             s/ J. Phil Gilbert
                                             UNITED STATES DISTRICT JUDGE
